DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a gas lift comprising a coupling part, and a stopping member, wherein the stopping member comprises a main body, an entrance part having a smaller cross-sectional area toward a lower end thereof so that the moving member easily connects to a lower portion of the main body, and a protruding part protruding along a circumference of the main body on an outside surface of the main body to be coupled to the coupling part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koch and Bich each teach a gas spring with a locking feature.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 3, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657